DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 371 to PCT/US2017/065124 (filing date 12/07/2017)

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2021 and 06/05/2020 are being considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities: 
“An EOCE computing system according to claim 16, wherein the instructions stored in the non-transitory memory, upon execution by at least one of the one or more processors, cause the [EOCE computing?] system to:” This is being considered as a typographical error and the claim is interpreted to recite, “…..cause the EOCE computing system to”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the energy optimized operating control platform arranged to cooperatively control each of the plurality of HVAC components, in claim 1
the website arranged to interactively deliver information associated with the EOCE computing system, in claim 2
a cloud driver arranged to communicate with the website, in claim 6
the website arranged to interactively deliver information associated with the EOCE computing system, in claim 6
supervisor module arranged to communicate operational data and control data associated with the EOCE computing system to the one or more configured computing systems of the EOP via the cloud driver, in claim 7
an interactive configuration wizard arranged to facilitate configuration of the EQCE computing system, in claim 9
an energy optimized operating control platform arranged to cooperatively control each of the plurality of HVAC components in claim 11
the first operating control platform arranged to: store a first data set identifying a plurality of HVAC components, the plurality of HVAC components coupled to a building automation system (BAS) that directs operations of the plurality of HVAC components, in claim 16
the interactive user interface arranged to: query a portal website of the one or more configure computing systems of the EOP, in claim 19

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation the energy optimized operating control platform arranged to cooperatively control each of the plurality of HVAC components, in claim 1
the website arranged to interactively deliver information associated with the EOCE computing system, in claim 2
a cloud driver arranged to communicate with the website, in claim 6
the website arranged to interactively deliver information associated with the EOCE computing system, in claim 6
supervisor module arranged to communicate operational data and control data associated with the EOCE computing system to the one or more configured computing systems of the EOP via the cloud driver, in claim 7
an interactive configuration wizard arranged to facilitate configuration of the EQCE computing system, in claim 9
an energy optimized operating control platform arranged to cooperatively control each of the plurality of HVAC components in claim 11
the first operating control platform arranged to: store a first data set identifying a plurality of HVAC components, the plurality of HVAC components coupled to a building automation system (BAS) that directs operations of the plurality of HVAC components, in claim 16
the interactive user interface arranged to: query a portal website of the one or more configure computing systems of the EOP, in claim 19
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
With regards to “the energy optimized operating control platform”, as recited in claims 1 and 11, the specification in ¶0098-¶0099 describes energy optimized operating control platform, however, there is no disclosure of any particular structure, either explicitly or inherently, describing the energy optimized 
With regards to “the website”, as recited in claims 2 and 6, the specification in ¶0087 describes the website, however, there is no disclosure of any particular structure, either explicitly or inherently, describing the website. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. 
With regards to “cloud driver”, as recited in claims 6, the specification in ¶0096 describes cloud driver module, however, there is no disclosure of any particular structure, either explicitly or inherently, describing the cloud driver. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. 
With regards to “supervisor module”, as recited in claims 7, the specification in ¶0097 describes supervisor module, however, there is no disclosure of any 
With regards to “an interactive configuration wizard”, as recited in claims 9, the specification in ¶0023 describes supervisor module, however, there is no disclosure of any particular structure, either explicitly or inherently, describing the interactive configuration wizard. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. 
With regards to “first operating control platform”, as recited in claim 16, the specification in ¶0027 describes energy optimized operating control platform, however, there is no disclosure of any particular structure, either explicitly or inherently, describing the first operating control platform. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. 
With regards to “interactive user interface”, as recited in claim 19, the specification in ¶0029 describes energy optimized operating control platform, however, there is no disclosure of any particular structure, either explicitly or inherently, describing the interactive user interface. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Depended claims not addressed above, all depends on claim 1, 11 or 16 and therefore are rejected to due to their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claim 1 is directed towards the four statutory categories in that it recites a method. Claim 1 recite(s) “generating by the one or more configured computing systems of the EOP an energy optimized operating control platform based on the first, second, and third data sets, the energy 
This judicial exception is not integrated into a practical application. Claim recites additional elements directed to “providing a standard operating control platform in an energy optimization control engine (EOCE) computing system, the EOCE computing system communicatively coupled to a building automation system (BAS) that directs operations of a plurality of HVAC components”, “receiving, by one or more configured computing systems of an energy optimization portal (EOP), from the EOQCE computing system: a first data set identifying the plurality of HVAC components; a second data set including operational control parameters for each of the plurality of HVAC components: and a third data set including measured operations data associated with each of the plurality of HVAC components” and “communicating the energy optimized operating control platform from the one or more configured computing systems of the EOP to the EOCE computing system.”. Regarding the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Limitations directed to “providing a standard operating control platform in an energy optimization control engine (EOCE) computing system, the EOCE computing system communicatively coupled to a building automation system (BAS) that directs operations of a plurality of HVAC components”, “receiving, by one or more configured computing systems of an energy optimization portal (EOP), from the EOQCE computing system: a first data set identifying the plurality of HVAC components; a second data set including operational control parameters for each of the plurality of HVAC components: and 
Claim 2 depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 2 further recites, “automatically populating a website.”. In absence of any detail regarding the specific manner or website being populated or any significance of the data being populated with regards to the judicial exception of generating optimized operating control platform, this limitation fails to meaningfully limit the claim. This is an insignificant extra-Solution activity which also fails to integrate a judicial exception into a practical application or provide significantly more. See MPEP 2106.05(g) . Additionally, the claim recites, the website arranged to interactively deliver information associated with the EOCE computing system. As an initial 
 
Claim 3 depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 3 further recites, “wherein the information associated with the EOCE computing system includes site calculation definitions and site alarm definitions.”. This limitation merely describes the data that the website is arranged to populate. Without any details of the improvement or optimization achieved by using these information, the claim doesn’t not improve functioning of a computer or any other technological field. Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h)
Claim 4 depends on claim 1 therefore it includes the judicial exception recited in claim 1. Claim 4 further recites, wherein generating the energy optimized operating control platform is further based on default baseline data. This limitation falls into the “mental process” group of abstract ideas, because the claim is not directed to any specific method of using the default baseline data. Therefore, the under the broadest reasonable interpretation using the default 
Claim 5 depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 5 further recites, “wherein generating the energy optimized operating control platform is further based on site data collected over a plurality of weeks”. In absence of any detail regarding the specific manner in which the site data is being used to generate the energy optimized operating control platform, this limitation amounts to insignificant extra-solution activity of mere data gathering and thus fails to meaningfully limit the claim. This is an insignificant extra-solution activity which also fails to integrate a judicial exception into a practical application or provide significantly more. See MPEP 2106.05(g)
Claim 6 depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 6 further recites, “wherein the energy optimized operating control platform includes a cloud driver arranged to communicate with the website arranged to interactively deliver information associated with the EOCE computing system”. These elements are recited in a high level of generality without any significant detail performing generic computer function of transmitting data. This is an insignificant extra-Solution activity which fails to integrate a judicial exception into a practical application or provide significantly more. See MPEP 2106.05(g)
Claim 7 depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 7 further recites, “wherein the energy optimized operating control platform includes a supervisor module coupled to the cloud driver, the supervisor module arranged to communicate operational data and control data associated with the EOCE computing system to the one or more configured computing systems of the EOP via the cloud driver”. These elements are recited in a high level of generality without any significant detail performing generic computer function of transmitting 
Claim 8 depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 8 further recites, “wherein the operational data includes at least one of site data, alarm data, and audit log data, and wherein the control data includes at least one of weather data and site security data.”. This limitation merely describes the data associated with the EOCE computing system. Without any details of the improvement or optimization achieved by using these data, the claim doesn’t not improve functioning of a computer or any other technological field. Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h)
Claim 9 depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 9 further recites, “wherein both the standard operating control platform in the energy optimization control engine (EOCE) computing system and the energy optimized operating control platform include an interactive configuration wizard arranged to facilitate configuration of the EOCE computing system.”. This limitation merely recites an additional computer component. Without any details of the improvement or optimization achieved by using these component, the claim doesn’t not improve functioning of a computer or any other technological field. Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h)

Claim 10 depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 10 further recites, “by the one or more configured computing systems of the EOP, automatically generating a points list, the points list including programmable parameter data for at least some of the plurality of HVAC components; and via the interactive configuration wizard, configuring the BAS according to the points list.” With regards to “automatically generating a points list” This limitation falls into the “mental process” group of abstract ideas, because the claim is not directed to any specific method of generating a points list. Therefore, the under the broadest reasonable interpretation using a points list, is simple enough that it can be practically performed in the human mind. Claim recites an additional limitation, “via the interactive configuration wizard, configuring the BAS according to the points list.” Without any detail as to the function performed in “configuring” the BAS, the limitation can be interpreted to recite performing generic computer function such as storing the points list. Therefore, the limitation is directed to using the generic computer in performing tasks in its ordinary capacity (e.g., to receive, store, or transmit data), which also fails to integrate a judicial exception into a practical application or provide significantly more. See MPEP 2106.05(f) .
Claim 11 is directed towards the four statutory categories in that it recites a product. Claim 1 recite(s) “generating by the one or more configured computing systems of the EOP an energy optimized operating control platform based on the first, second, and third data sets, an energy optimized operating control platform arranged to cooperatively control each of the plurality of HVAC components via directives passed from the EOCE computing system to the BAS”, “generating by the one or more configured computing systems of the EOP a points list, the points list including programmable parameter data for at least some of the plurality of HVAC components;” and “generating by the one or more configured computing systems of the EOP a 
This judicial exception is not integrated into a practical application. Claim recites additional elements directed to “operating one or more configured computing systems of an energy optimization portal (EOP)”, “receiving at the one or more configured computing systems of the EOP customer data associated with at least one site, the at least one site having at least one commercial building, the at least one commercial building having a building automation system (BAS) that directs operations of a plurality of HVAC components;” and “receiving at the one or more configured computing systems of the EOP from an energy optimization control engine (EOCE) computing system: a first data set identifying the plurality of HVAC components; a second data set including operational control parameters for each of the plurality of HVAC 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Limitations directed to “operating one or more configured computing systems of an energy optimization portal (EOP)”, “receiving at the one or more configured computing systems of the EOP customer data associated with at least one site, the at least one site having at least one commercial building, the at least one commercial building having a building automation system (BAS) that directs operations of a plurality of HVAC 
Claim 12 depends on claim 11 therefore it recites the abstract idea of claim 11. Claim 12 further recites, “populating a website; logically coupling the website to the at least one site: and via the website, interactively communicating with the EOCE computing system..”. In absence of any detail regarding the specific manner or website being populated or any significance of the data being populated with regards to the judicial exception of generating optimized operating 
Claim 13 depends on claim 11 therefore it recites the abstract idea of claim 11. Claim 13 further recites, “presenting energy optimization information to a remote computing device via the website”. In absence of any detail regarding the specific manner of how the data is being presented or any significance of the data being presented with regards to the judicial exception of generating optimized operating control platform, this limitation merely limits the display of data to a technology environment of energy optimization which also fails to integrate a judicial exception into a practical application or provide significantly more. See MPEP 2106.05(h) . 
Claim 14 depends on claim 11 therefore it recites the abstract idea of claim 11. Claim 14 further recites, “wherein the data communicated from the EQCE computing system includes at least one of site data, alarm data, and audit log data..”. This limitation merely describes the data being communicated. Without any details of the improvement or optimization achieved by using these information, the claim doesn’t not improve functioning of a computer or any other technological field. Limitations that amount to merely indicating a field of use or technological 
Claim 15 depends on claim 11 therefore it recites the abstract idea of claim 11. Claim 15 further recites, “wherein the energy optimized operating control platform communicated from the one or more configured computing systems of the EOP to the EOCE computing system automatically replaces a previous operating control platform operating on the EOCE computing system”. In absence of any detail regarding the specific manner of how the function of replacing a previous operating control platform is performed, this limitation is directed to mere data gathering and storage. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more See MPEP 2106.05(f) . 
Claim 16 is directed towards the four statutory categories in that it recites a machine. Claim 1 recite(s) “the second operating control platform being an energy optimized operating control platform generated by the EOP computing system”. These limitation, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than computing systems being claimed as generating this energy optimized operating control platform, nothing in the claim element precludes the step from practically being performed in the mind. For example, the claim recites generating an energy optimized operating control platform. Without any specific limitation narrowing the generation process of the optimized operating control platform or any limitation 
This judicial exception is not integrated into a practical application. Claim recites additional elements directed to “execute a first operating control platform, the first operating control platform arranged to: store a first data set identifying a plurality of HVAC components, the plurality of HVAC components coupled to a building automation system (BAS) that directs operations of the plurality of HVAC components; store a second data set including operational control parameters for each of the plurality of HVAC components; store a third data set including operations data associated with each of the plurality of HVAC components, the operations data measured by the BAS” and “communicate the first, second, and third data sets via a Cloud driver of the first operating control platform to an energy optimization portal (EOP) computing system; receive a second operating control platform via the cloud driver of the first operating control platform”, “replace the first operating control platform with the second operating control platform” and “execute the second operating control platform”. Regarding the limitations directed to “execute a first operating control platform, the first operating control platform arranged to: store a first data set identifying a plurality of HVAC components, the plurality of HVAC components coupled to a building automation system (BAS) that directs operations of the plurality of HVAC components; store a second data set including operational control parameters for each of the plurality of HVAC components; store a third data set including operations data associated with each of the plurality of HVAC components, the operations data measured by the BAS”, is directed to using the generic computer in performing 

Claim 17 depends on claim 16 therefore it recites the abstract idea of claim 16. Claim 17 further recites, “cooperatively control each of the plurality of HVAC components via directives communicated from the EOCE computing system to the BAS”. In absence of any detail regarding the specific steps performed in controlling the HVAC component, the claim amounts 
Claim 18 depends on claim 16 therefore it recites the abstract idea of claim 16. Claim 18 further recites, “via a Cloud driver, pass operational data and control data between the EOCE computing system and one or more configured computing systems of an energy optimization portal (EOP)”. The claim is directed to EOCE computing system, therefore using the Cloud driver as a conduit to pass information doesn’t limit the claim directed to the EOCE computing system. Therefore, does not integrate a judicial exception into a practical application or provide significantly more. Additionally, The cloud driver merely links the judicial exception to a technology field of cloud.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h)
Claim 19 depends on claim 16 therefore it recites the abstract idea of claim 16. Claim 19 further recites, “query a portal website of the one or more configured computing systems of the EOP; present a series of dialog boxes generated by the portal website; accept user input data associated with each of the series of dialog boxes; communicate the user input data to the portal website; receive setup and configuration files of the second operating control platform, the setup and configuration files automatically generated ai the one or more configured computing systems of the EOP, the setup and configuration files based on the communicated user input data and 

Claim 20 depends on claim 16 therefore it recites the abstract idea of claim 16. Claim 20 further recites, “receive a third operating control platform, the third operating control platform being a further energy optimized operating control platform generated by the EOP computing system; and replace the second operating control platform with the third operating control platform.” With regards to receive a third operating control platform, this limitation doesn’t limit the mental process of generating the second operating control platform of claim 16 and therefore is doesn’t integrate the judicial exception to a practical application. Additionally, this receiving strep is recited in a merely generic manner (e.g., at a high level of generality) and the courts have found merely transmitting data over a network is well-understood, routine and conventional activity (see MPEP 2106.05(d)(II) (i)). Therefore, these limitations don’t amount to significantly more than the judicial exception. With regards to, replace the second operating control platform with the third operating control platform. In absence of any detail regarding the specific manner of how the function of replacing a previous operating control platform is performed, this limitation is directed to mere data gathering and storage. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more See MPEP 2106.05(f).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 16-18 and 20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Jones et. al. (US20160187896A1) hereinafter Jones.

Regarding claim 1,
Jones teaches, A computer-implemented method to deploy a heating ventilation and air conditioning (HVAC) energy optimization program, comprising:
providing a standard operating control platform in an energy optimization control engine (EOCE) computing system, the EOCE computing system communicatively coupled to a building automation system (BAS) that directs operations of a plurality of HVAC components; (Fig. 3 and ¶0048 teaches staging sequence module 136 (EOCE) which is connected to BAS equipment control program which controls HVAC equipment’s 106)
receiving, by one or more configured computing systems of an energy optimization portal (EOP), from the EOCE computing system (Fig. 3 and ¶0035 teaches equipment sequencing program (EOP) receives operating data from equipment and sensor database ).
a first data set identifying the plurality of HVAC components; (Fig. 4 and ¶0036-¶0037 teaches equipment sequencing program receives operating data including historical data points which includes historical time that provides various snapshots and periodic thermal dynamics of the HVAC equipment 106)
a second data set including operational control parameters for each of the plurality of HVAC components; and (Fig. 3 and ¶0035-¶0036 teaches HVAC system 104 exchanges data to/from the pieces of equipment and data is gathered, in real-time from the equipment 106 and the HVAC system 104. The data is stored in an equipment and sensor database 112 of the BAS 108 and communicated to the equipment sequencing program 110 as operating data 114)
a third data set including measured operations data associated with each of the plurality of HVAC components; (¶Fig. 3 and ¶0038 teaches equipment sequencing program receives per equipment efficiency input 120 is a record of the efficiency of each piece of HVAC equipment)
generating by the one or more configured computing systems of the EOP an energy optimized operating control platform based on the first, second, and third data sets, the energy optimized operating control platform arranged to cooperatively control each of the plurality of HVAC components via directives passed from the EOCE computing system to the BAS: and (Fig. 3 and ¶0042-¶0048 teaches equipment sequencing program (EOP) generates equipment sequence based on the received data and the sequence is transmitted to BAS through staging sequence module 136 to control HVAC equipment 106)
communicating the energy optimized operating control platform from the one or more configured computing systems of the EOP to the EOCE computing system. (¶0048 

Regarding claim 16,
Jones teaches, An energy optimization control engine (EOCE) computing system, comprising: one or more processors; and at least one non-transitory memory, the non-transitory memory storing instructions that, upon execution by at least one of the one or more processors, cause the EOCE computing system to: execute a first operating control platform, the first operating control platform arranged to: store a first data set identifying a plurality of HVAC components, the plurality of HVAC components coupled to a building automation system (BAS) that directs operations of the plurality of HVAC components; (Fig. 3 and ¶0036-¶0037 teaches equipment sequencing program receives operating data including historical data points which includes historical time that provides various snapshots and periodic thermal dynamics of the HVAC equipment 106. ¶0035 teaches The data is stored in an equipment and sensor database 112)
store a second data set including operational control parameters for each of the plurality of HVAC components; (Fig. 3 and ¶0035-¶0036 teaches HVAC system 104 exchanges data to/from the pieces of equipment and data is gathered, in real-time from the equipment 106 and the HVAC system 104. The data is stored in an equipment and sensor database 112 and communicated to the equipment sequencing program 110 as operating data 114)
store a third data set including operations data associated with each of the plurality of HVAC components, the operations data measured by the BAS: and (¶Fig. 3 and ¶0038 
communicate the first, second, and third data sets via a Cloud driver of the first operating control platform to an energy optimization portal (EOP) computing system; (¶0035 teaches The data is communicated to the equipment sequencing program 110)
receive a second operating control platform via the cloud driver of the first operating control platform, the second operating control platform being an energy optimized operating control platform generated by the EOP computing system; (¶0048 teaches the data is formatted for consumption by a receiving device or system and is then transmitted to an equipment staging sequence module 136)
replace the first operating control platform with the second operating control platform; and execute the second operating control platform. (¶0048 teaches sequence is transmitted to staging sequence module 136 which is then used to operate HVAC equipment, therefore the new staging sequence replaces the previous sequence)

Regarding claim 17,
Jones teaches, An EOCE computing system according to claim 16, wherein the instructions stored in the non-transitory memory, upon execution by at least one of the one or more processors, cause the EOCE computing system to: cooperatively control each of the plurality of HVAC components via directives communicated from the EOCE computing system to the BAS. (Fig. 3 and ¶0048 teaches HVAC equipment 106 is controlled in 

Regarding claim 18,
Jones teaches, An EOCE computing system according to claim 16, wherein the instructions stored in the non-transitory memory, upon execution by at least one of the one or more processors, cause the [EOCE computing?] system to: via a Cloud driver, pass operational data and control data between the EOCE computing system and one or more configured computing systems of an energy optimization portal (EOP). (Fig. 4 and ¶0055 teaches passing operating data and operating parameters between equipment and sensor data points and equipment staging sequence and equipment sequencing program)

Regarding claim 20,
Jones teaches, An EOCE computing system according to claim 16, wherein the instructions stored in the non-transitory memory, upon execution by at least one of the one or more processors, cause the EOQCE computing system to:
receive a third operating control platform, the third operating control platform being a further energy optimized operating control platform generated by the EOP computing system; and replace the second operating control platform with the third operating control platform. (Jones in ¶0031 teaches An embodiment of the present invention includes a method for automatically and dynamically predicting energy efficiency on a per equipment basis and using that information along with local conditions to choose a sequencing order that increases energy efficiency. ¶0042 teaches the equipment efficiency predictor 128 may .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
2-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et. al. (US20160187896A1) hereinafter Jones in view of Imes et. al. (US20130227126A1) hereinafter Imes.
Regarding claim 2,
Jones doesn’t explicitly teach, A computer-implemented method to deploy an HVAC energy optimization program according to claim 1, comprising: by the one or more configured computing systems of the EOP, automatically populating a website, the website arranged to interactively deliver information associated with the EOCE computing system. (Jones doesn’t teach EOP populating a website with information. Imes in ¶0193 teaches mobile client interface delivers information to a mobile device 632. ¶0195 teaches information is accessed by mobile device 132 using a web browser of the mobile device. Therefore, it teaches a delivering information by populating a website)
Imes is an art in the area of interest as it teaches, managing a HVAC system (see ¶0194). A combination of Jones with Imes would allow Jones’ system to populate a website. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jones’ system to include capabilities to populate a website. One would have been motivated to do so because by doing so would enable a user to alter a proximity setting, alter one or more environmental control zones, access current readings, modify a vacation setting, modify energy use schedules, or various other operating modes or data associated with controlling or maintaining operating modes of network devices located at site 604 as needed or desired in an efficient and convenient manner through a website as evident by Imes in ¶0195. 

Regarding claim 3,
 A computer-implemented method to deploy an HVAC energy optimization program according to claim 2, wherein the information associated with the EOCE computing system includes site calculation definitions and site alarm definitions. (Imes in Fig. 9 and ¶0208 and ¶0210 teaches information displayed in a user interface which includes an energy text message alert selector 916 (site alarm definitions) and a savings calculator element 934 (site calculation definitions)

Regarding claim 4,
Jones and Imes teaches, A computer implemented method to deploy an HVAC energy optimization program according to claim 2, wherein generating the energy optimized operating control platform is further based on default baseline data. (Jones in ¶0043 teaches, The linear regression model scalarizes the data points 118, 122 by transforming the data points from its native or baseline encoded format to a scalar value that can be manipulated as a number)

Regarding claim 6,
Jones and Imes teaches, A computer-implemented method to deploy an HVAC energy optimization program according to claim 2, wherein the energy optimized operating control platform includes a cloud driver arranged to communicate with the website arranged to interactively deliver information associated with the EOCE computing system. (Imes in ¶0193 teaches mobile client interface delivers information to a mobile device 632)

Regarding claim 7,
 A computer-implemented method to deploy an HVAC energy optimization program according to claim 6, wherein the energy optimized operating control platform includes a supervisor module coupled to the cloud driver, the supervisor module arranged to communicate operational data and control data associated with the EOCE computing system to the one or more configured computing systems of the EOP via the cloud driver. (Imes in ¶0194 teaches site interface 622 which communicates with home controller 626 to communicate a control action confirmation data, site report, status information, or various combinations thereof)

Regarding claim 8,
Jones and Imes teaches, A computer-implemented method to deploy an HVAC energy optimization program according to claim 7, wherein the operational data includes at least one of site data, alarm data, and audit log data, and wherein the control data includes at least one of weather data and site security data. (Imes in ¶0194 teaches site report and ¶0168 teaches weather conditions)

Regarding claim 9,
Jones and Imes teaches, A computer-implemented method to deploy an HVAC energy optimization program according to claim 2, wherein both the standard operating control platform in the energy optimization control engine (EOCE) computing system and the energy optimized operating control platform include an interactive configuration wizard arranged to facilitate configuration of the EOCE computing system. (Jones in Fig. 4 and ¶0055 teaches n the system 200, the equipment sequencing program 110 communicates 

Regarding claim 10,
Jones and Imes teaches, A computer-implemented method to deploy an HVAC energy optimization program according to claim 9, comprising: by the one or more configured computing systems of the EOP, automatically generating a points list, the points list including programmable parameter data for at least some of the plurality of HVAC components; and via the interactive configuration wizard, configuring the BAS according to the points list. (Fig. 4 and ¶0055 teaches The external optimization application module receives operating parameters 246 related to the HVAC equipment 106)

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et. al. (US20160187896A1) hereinafter Jones in view of Imes et. al. (US20130227126A1) hereinafter Imes and further in view of YAN et. al. (US20210080915A1) hereinafter Yan.

Regarding claim 5,
Jones and Imes doesn’t teach, A computer implemented method to deploy an HVAC energy optimization program according to claim 2, wherein generating the energy optimized operating control platform is further based on site data collected over a plurality of weeks. (Although Jones in Fig. 4 and ¶0036 teaches using historical data in determining equipment sequence, it doesn’t explicitly teach that the historical data is collected over a 
Yan is an art in the area of interest as it teaches controlling HVAC/ACMV system of a building. A combination of Yan with Jones and Imes would teach using historical data collected over a plurality of weeks in determining equipment sequence. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Yan with Jones and Imes. Using historical data in determining HVAC control parameter is known as evident by Yan. One would have been motivated to do so because doing so because by doing so one can rely on historical data collected over a reasonably long period to be able to properly model the system.

Claim 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et. al. (US20160187896A1) hereinafter Jones in view of Sato et. al. (US20160084515A1) hereinafter Sato.

Regarding claim 11,
Jones teaches, A non-transitory computer-readable storage medium having stored contents that configure one or more computing systems of an HVAC provisioning service to perform a method, the method comprising:  operating one or more configured computing systems of an energy optimization portal (EOP); (Fig. 3 and ¶0036 teaches equipment sequencing program 110)
receiving at the one or more configured computing systems of the EOP customer data associated with at least one site, the at least one site having at least one commercial building, the at least one commercial building having a building automation system (BAS) that directs operations of a plurality of HVAC components; (Fig. 3 and ¶0035 teaches equipment sequencing program (EOP) receives operating data from equipment and sensor database. ¶0032 teaches a campus site, ¶0048 teaches a BAS equipment control program 138 to operate the HVAC equipment 106).
receiving at the one or more configured computing systems of the EOP from an energy optimization control engine (EQCE) computing system:
a first data set identifying the plurality of HVAC components; (Fig. 3 and ¶0036-¶0037 teaches equipment sequencing program receives operating data including historical data points which includes historical time that provides various snapshots and periodic thermal dynamics of the HVAC equipment 106)
a second data set including operational control parameters for each of the plurality of HVAC components: and (Fig. 3 and ¶0035-¶0036 teaches HVAC system 104 exchanges data to/from the pieces of equipment and data is gathered, in real-time from the equipment 106 and the HVAC system 104. The data is stored in an equipment and sensor database 112 of the BAS 108 and communicated to the equipment sequencing program 110 as operating data 114)
a third data set including measured operations data associated with each of the plurality of HVAC components; (Fig. 3 and ¶0038 teaches equipment sequencing program 
generating by the one or more configured computing systems of the EOP an energy optimized operating control platform based on the first, second, and third data sets, an energy optimized operating control platform arranged to cooperatively control each of the plurality of HVAC components via directives passed from the EOCE computing system to the BAS; (Fig. 3 and ¶0042-¶0048 teaches equipment sequencing program (EOP) generates equipment sequence based on the received data and the sequence is transmitted to BAS through staging sequence module 136 to control HVAC equipment 106)
communicating the energy optimized operating control platform….. from the one or more configured computing systems of the EOP to the EOCE computing system. (¶0048 teaches the data is formatted for consumption by a receiving device or system and is then transmitted to an equipment staging sequence module 136)
Jones doesn’t explicitly teach, generating by the one or more configured computing systems of the EOP a points list, the points list including programmable parameter data for at least some of the plurality of HVAC components; (Sato in Fig. 7, ¶0101-¶0102 teaches schedule generation unit 14 generates a control schedule which includes a time on and off duration air conditioners) ¶0063 teaches, The air-conditioning centralized controller 2 controls the air conditioners 4 on the basis of each control group 6 in accordance with the obtained control schedule
generating by the one or more configured computing systems of the EOP a work list, the work list including directives that guide an interactive configuration wizard executing on the EOCE computing system; and (Sato in Fig. 7, ¶0101-¶0102 teaches schedule 
communicating … the points list, and the work list from the one or more configured computing systems of the EOP to the EOCE computing system. (Sato in Fig. 1 and ¶0092 and ¶0110 teaches The schedule generation unit 14 outputs the control schedule for each control group 6 to the schedule storage unit 15 for storage and The air-conditioning centralized controller 2 obtains the control schedule stored in the schedule storage unit 15)
Sato is an art in the area of interest as it teaches controlling a plurality of air conditioners (see Abstract). A combination of Jones with Sato would allow generating and communicating the points list, and the work list. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Sato with Jones. One would have been motivated to do so because by doing so air conditioners can be made to stop heat exchange before the desired temperature is reached, so that power consumption can be reduced as taught by Sato in ¶0007.

Regarding claim 15,
Jones and Sato teaches, A non-transitory computer-readable storage medium according to claim 11, wherein the energy optimized operating control platform communicated from the one or more configured computing systems of the EOP to the EOCE computing system automatically replaces a previous operating control platform operating on the EOCE computing system. (¶0048 teaches sequence is transmitted to staging sequence module 136 which is then used to operate HVAC equipment, therefore the new staging sequence replaces the previous sequence)

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et. al. (US20160187896A1) hereinafter Jones in view of Sato et. al. (US20160084515A1) hereinafter Sato and further in view of Imes et. al. (US20130227126A1) hereinafter Imes.

Regarding claim 12,
Jones and Sato doesn’t teach, A non-transitory computer-readable storage medium according to claim 11, wherein the method further comprises: populating a website; logically coupling the website to the at least one site: and via the website, interactively communicating with the EOCE computing system. (Jones doesn’t teach EOP populating a website with information. Imes in ¶0193 teaches mobile client interface delivers information to a mobile device 632. ¶0195 teaches information is accessed by mobile device 132 using a web browser of the mobile device. Therefore, it teaches a delivering information by populating a website)
Imes is an art in the area of interest as it teaches, managing a HVAC system (see ¶0194). A combination of Jones with Imes would allow Jones and Sato’s system to populate a website. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jones and Sato’s system to include capabilities to populate a website. One would have been motivated to do so because by doing so would enable a user to alter a proximity setting, alter one or more environmental control zones, access current readings, modify a vacation setting, modify energy use schedules, or various other operating modes or data associated with controlling or maintaining operating modes of network devices located at site 604 as needed or desired in an efficient and convenient manner through a website as evident by Imes in ¶0195. 

Regarding claim 13,
Jones, Sato and Imes teaches, A non-transitory computer-readable storage medium according to claim 12, wherein the method further comprises: presenting energy optimization information to a remote computing device via the website, the energy optimization information based on data communicated from the EOQCE computing system. (Imes in ¶0193 teaches mobile client interface delivers information to a mobile device 632. ¶0195 teaches information is accessed by mobile device 132 using a web browser of the mobile device.)

Regarding claim 14,
Jones, Sato and Imes teaches, A non-transitory computer-readable storage medium according to claim 13, wherein the data communicated from the EOCE computing system includes at least one of site data, alarm data, and audit log data. (Imes in ¶0194 teaches site report)

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et. al. (US20160187896A1) hereinafter Jones in view of Leising et. al. (US20160327296A1) hereinafter Leising.

Regarding claim 19,
Jones doesn’t teach, An EOCE computing system according to claim 18, wherein the instructions stored in the non-transitory memory, upon execution by at least one of the one or more processors, cause the EOCE computing system to: operate an interactive user interface to facilitate an update of the first operating control platform to the second operating control platform, (Leising in ¶0073 teaches a dynamic web interface for HVAC equipment and a user interface 502) the interactive user interface arranged to: 
query a portal website of the one or more configured computing systems of the EOP; (Leising in ¶0073 teaches, In one example, system 500 may be configured to generate the user interface 502 via the web browser 504 (i.e., a web interface) to be presented on the client device 506. The user interface 502 may facilitate monitoring, controlling, commissioning, or otherwise interacting with HVAC, or other BMS equipment through the web browser 504 running on the client device 506)
present a series of dialog boxes generated by the portal website; accept user input data associated with each of the series of dialog boxes; communicate the user input data to the portal website; (Leising in Fig. 7-14 teaches a series dialog boxes generated by web portal. Fig. 9  and ¶0112 teaches receiving input from user.)
receive setup and configuration files of the second operating control platform, the setup and configuration files automatically generated at the one or more configured computing systems of the EOP, the setup and configuration files based on the communicated user input data and customized for the EOCE computing system; (Leising in ¶0084 teaches the webpages 526 may allow a technician to enter or select configuration parameters that are communicated back to the controller 510 and stored within a memory of the controller.)
install the setup and configuration files in the at least one non-transitory memory; (Leising in ¶0084 teaches configuration parameters are stored within a memory of the controller.)
verify proper installation of the setup and configuration files; and activate the second operating control platform. (Leising ¶0084 teaches The controller 510 may then use the updated parameters during control operations)
Leising is an art in the area of interest as it teaches, a controller for a rooftop air handling unit. A combination of Leising with Jones would teach the limitations above. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Leising with Jones. One would have been motivated to do so because by doing so a user interface can be rendered by a web browser (i.e., a web interface) and presented on a client device. The web interface may facilitate monitoring, controlling, commissioning, or otherwise interacting with HVAC equipment through a web browser running on the client device, as taught by Leising in ¶0022. This would improve the system by providing an easy to access web interface for user to manage HVAC device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISTIAQUE AHMED/            Examiner, Art Unit 2116                                                                                                                                                                                            
/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116